Citation Nr: 1726569	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to the service-connected other specified trauma and stressor related disorder (psychiatric disability).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities or nerve damage, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

4.  Entitlement to service connection for erectile dysfunction (ED), to include as due to hypertension and/or peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS), including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

6.  Entitlement to service connection for fibromyalgia, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

7.  Entitlement to service connection for undiagnosed illness manifested as joint pain and weakness.

8.  Entitlement to service connection for undiagnosed illness manifesting as fatigue.

9.  Entitlement to service connection for undiagnosed illness manifesting as muscle weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from January 1969 to September 1971, and in the Virginia Army National Guard from November 1990 to June 1991, including service in the Saudi Arabia from December 1990 to May 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In May 2013, the Board adjudicated several issues and remanded the service connection appeals for hypertension, ED, neuropathy, a qualifying chronic disability, as well as the claims to reopen service connection for the left knee disability and OSA, for verification of service, service treatment records, Social Security Administration (SSA) records, and VA examinations with medical opinions with subsequent readjudication of the appeals.  Pursuant to the Board's remand directives, active service dates were verified, and service treatment records were obtained.  Also, SSA records were obtained, and the December 2013 VA examinations with medical opinions were provided.

In August 2016, the Board adjudicated several issues and remanded the issues of service connection for OSA, hypertension, ED, neuropathy of the lower extremities, chronic fatigue syndrome, fibromyalgia, weakness in muscles and joints, and nerve damage for supplemental VA medical opinions without examination unless needed to provide the opinions and subsequent readjudication of the appeals.   Pursuant to the Board's remand directives, in January 2017, adequate VA medical opinions were obtained.  In March 2017, the appeals were readjudicated.  In consideration of the foregoing; therefore, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

 1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  No respiratory injury or disease or sleep apnea symptoms were manifested during active service.

3.  Sleep apnea was manifested many years after service and is not causally or etiologically related to active service.

4.  Sleep apnea was not caused or worsened beyond the normal progression by the service-connected psychiatric disability.

5.  There was no vascular injury or disease during service and chronic symptoms of hypertension were not manifested during service.

6.  Symptoms of hypertension have not been continuous since service separation, and hypertension did not manifest to a compensable degree in the year following separation from service. 

7.  Hypertension was manifested many years after service and is not causally or etiologically related to service.

8.  There was no neurologic injury or disease during service and chronic symptoms of peripheral neuropathy of the lower extremities were not manifested during service.

9.  Symptoms of peripheral neuropathy of the lower extremities have not been continuous since service separation, and peripheral neuropathy of the lower extremities did not manifest to a compensable degree in the year following separation from service. 

10.  Peripheral neuropathy of the lower extremities was manifested many years after service and is not causally or etiologically related to service.

11.  ED was manifested many years after service and is not related to a service-connected disability.

12.  The Veteran does not have CFS or fibromyalgia.

13.  The Veteran does not have an undiagnosed illness.

14.  Left knee pain and weakness are part of and symptoms of the service-connected left knee degenerative joint disease and are already contemplated in the 10 percent rating for left knee degenerative joint disease.

15.  Muscle and joint pain and weakness are multifactorial related to multiple chronic musculoskeletal conditions, including the service-connected left knee disability and other nonservice-connected orthopedic conditions, and nonservice-connected peripheral neuropathy. 

16.  Fatigue is a symptom of the service-connected other specified trauma and stressor related disorder, and is already contemplated in the 30 percent rating for service-connected other specified trauma and stressor related disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, including as secondary to the service-connected psychiatric disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for peripheral neuropathy of the lower extremities or nerve damage, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome), are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for ED, to include as due to hypertension and/or peripheral neuropathy of the lower extremities, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5.  The criteria for service connection for CFS, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome), are not met.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

6.  Entitlement to service connection for fibromyalgia, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

7.  Entitlement to service connection for undiagnosed illness manifested as joint pain and weakness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

8.  Entitlement to service connection for undiagnosed illness manifesting as fatigue.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

9.  Entitlement to service connection for undiagnosed illness manifesting as muscle weakness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2009, May 2009, October 2009, and November 2009 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 


In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal, explained the three evidentiary elements needed to establish service connection, and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   During the course of the hearing, the VLJ advised the Veteran he needed to submit evidence of an in-service injury, event, or disease for the claimed disabilities, as well as evidence relating the current disabilities to service.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the SSA.

The RO provided the Veteran with VA examinations in December 2013 and January 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with OSA, hypertension, sensory peripheral neuropathy of the bilateral upper and lower extremities with meralgia paresthetica of the right thigh, and ED.  Neither OSA nor ED is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable for those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension and sensory peripheral neuropathy of the upper and lower extremities (i.e., as an organic disease of the nervous system) are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 
38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.

Service Connection Analysis for Obstructive Sleep Apnea

The Veteran contends that the current OSA symptoms had their onset during service and continued thereafter.  He also asserts that exposure to oil and gas fumes during Persian Gulf service caused OSA.  Alternatively, the question of whether the current OSA was either caused or worsened by the service-connected psychiatric disability has been raised.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a respiratory injury or disease or sleep apnea was manifested during service.  The service treatment records for both periods of active service show no report, complaint, diagnosis or treatment for sleep apnea or any problems indicative of sleep apnea.  On the November 1990 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had frequent trouble sleeping.  Later, on both the April 1991 service report of medical history and the April 1991 Southwest Asia Demobilization Redeployment Medical Evaluation, the Veteran again checked "No" when asked if he then had or had ever had frequent trouble sleeping.  At the April 1991 service separation examination, the lungs and chest and neurologic system were clinically evaluated as normal.

Because the chest and lungs were clinically evaluated as normal at the April 1991 service examination, and the Veteran was asked if he had frequent trouble sleeping or shortness of breath on the April 1991 service separation report of medical history and specifically denied the symptoms while simultaneously reporting uncertainty as to whether he had blood pressure problems, the Board finds that sleep apnea is a condition that would have ordinarily been recorded during the first period of active service, if it had been present; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of respiratory injury or disease or sleep apnea symptoms during active service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The weight of the evidence is against finding that obstructive sleep apnea had its onset during service or was otherwise causally or etiologically related to service. The evidence shows that sleep apnea symptoms began approximately in 2004, 
13 years after service separation.  Considered together with the absence of in-service respiratory injury or disease or sleep apnea symptoms, the gap of approximately 13 years between service and the onset of obstructive sleep apnea symptoms is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board notes that, at the Board hearing, the Veteran testified that he began to have trouble breathing and tightness in the chest during his Persian Gulf service and began to receive treatment for the symptoms shortly after returning from the Persian Gulf (i.e., 1991 or 1992); however, this more recent account, which was first made many years after service when the memory is less reliable, is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service and dated in the years immediately after service separation.  On the April 1991 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had shortness of breath, pain or pressure in the chest, and frequent trouble sleeping.  On the June 1995 Persian Gulf report of medical history completed approximately four years after service, the Veteran reported frequent trouble sleeping but denied having had any past or current shortness of breath or pain or pressure in the chest.  Also, in June 1995, the Veteran reported that he had only had sleep problems for three years, which shows that the onset of sleep problems occurred after service separation.  In light of this evidence, the Board finds that the account of trouble breathing and tightness in the chest during and since service is not credible and is of no probative value.  

Also, in November 2012, the Veteran's wife also reported that she had noticed that the Veteran's loud snoring since service separation; however, the January 2017 VA examiner considered the reported snoring symptom and opined that it was not a symptom of sleep apnea, as explained in greater detail below.

After review of the record and interview and examination of the Veteran, the January 2017 VA examiner opined that sleep apnea was less likely than not caused by or the result of service and was less likely than not caused or aggravated by any service-connected disability.  In support of the medical opinion, the January 2017 VA examiner explained that OSA was characterized by recurrent obstruction of the pharyngeal airway during sleep with resultant hypoxia and sleep fragmentation and noted that obesity was a major risk factor for OSA.  The January 2017 VA examiner noted that the service treatment records were negative for sleep apnea, and the Veteran had a history of obesity, which aggravated OSA based on the medical literature.  

The January 2017 VA examiner considered the Veteran's exposure to fumes and gases of oil fires during service and wrote that such exposure was not the cause of sleep apnea.  The January 2017 VA examiner noted that he was unable to find medical literature that supported the concept that Gulf War exposure was a causal factor for developing sleep apnea.  The January 2017 VA examiner also considered the lay evidence of snoring in service, and stated that snoring is not the same as sleep apnea.  The January 2017 VA examiner noted that the risk for snoring was age, history of alcohol use, smoking, and obesity.  The January 2017 VA examiner also noted that insomnia was a symptom of the service-connected psychiatric disability, and the service-connected psychiatric disability was not associated with OSA.  

The January 2017 VA examiner has medical expertise and training, had sufficient facts and data on which to base the medical opinion, and provided sound rationale for the medical opinion based on an accurate medical history; therefore, the January 2017 VA medical opinion is of significant probative value.
  
In a prior April 2009 statement submitted in support of the appeal, the Veteran's daughter, who is a registered nurse, suggested that there was a causal relationship between the Veteran's in-service exposure to fumes and gases and the subsequent development of sleep apnea; however, because the Veteran's daughter provided no rationale for the medical opinion, it is of no probative value and is outweighed by the January 2017 VA medical opinion discussed above.  

Although the Veteran has asserted that sleep apnea is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of the sleep apnea when no sleep apnea symptoms were manifested during active service and the onset of sleep apnea occurred years many after active service.  The etiology of sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested many years after active service, and active service because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's unsupported lay opinion is of no probative value. 

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for OSA; consequently, the appeal must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

The Veteran contends that symptoms of hypertension were manifested during his period of Persian Gulf service and continued after service.  He seeks service connection on this basis.

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a vascular injury or disease during service or chronic symptoms of hypertension during the first period of active service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for high blood pressure or hypertension.  On the November 1990 service report of medical history, the Veteran denied then having or having ever had high or low blood pressure.  On the April 1991 service separation report of medical history, the Veteran reported that he was unsure if he then had or had ever had high or low blood pressure.  At the April 1991 service separation examination, the vascular system was clinically evaluated as normal and the blood pressure reading was within normal limits.  See April 1991 service separation examination report (noting a blood pressure reading of 124/84).  

Because the vascular system was clinically evaluated at the time of service separation in April 1991 and determined to be normal, blood pressure readings were taken at various times during service, including at service separation in April 1991, and were shown to be within normal limits, and the Veteran was specifically asked if he had high or low blood pressure problems during service and either denied or expressed uncertainty regarding any such problems at those times, the Board finds that a vascular injury, vascular disease, and hypertension are conditions that would have been noted during the first period of active service, if they had occurred during active service; therefore, the lay and medical evidence contemporaneous to service and is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of vascular injury, vascular disease, or chronic symptoms of hypertension during the first period of active service.  See Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no vascular system injury or disease, or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of hypertension since active service, including to a compensable degree within one year of service separation.  The evidence shows that hypertension symptoms began approximately in 1995, approximately four years after service separation.  At that time, a diagnosis of possible hypertension was noted, with the accompanying notation that blood pressure had only been measured once at that time.  The gap of approximately four years between service and the onset of hypertension symptoms is one factor, along with other factors in this case, that tends to weigh against a finding of continuous symptoms of hypertension after the first service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since the first period of active service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of hypertension or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has asserted that hypertension had its onset during service and continued after service, this account is inconsistent with, and outweighed by, the other lay and medical evidence more contemporaneous to service and during many years after service separation showing no hypertension until after the second period of active service.  Because of the inconsistencies, the Board does not find the more recent account of hypertension during and since active service, which was first made several years after service when the memory is less reliable, to be credible; therefore, it is of no probative value.

The weight of the evidence is against finding that hypertension, which was manifested several years after service, was otherwise caused by or related to service.  After review of the record and interview and examination of the Veteran, the January 2017 VA examiner provided a negative medical opinion on the question of whether it was at least as likely as not that hypertension was related to active service.  In support of the medical opinion, the January 2017 VA examiner explained that while the Veteran had periods of mental stress and distress during service, and acute stress can cause a short-term elevation in blood pressure, the recorded blood pressure readings during service were normal.  The January 2017 VA examiner further opined that the current hypertension was due to aging.  

Because the January 2017 VA examiner based the medical opinion on adequate facts and data and supported the opinion with adequate rationale based on an accurate medical history, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  

Although the Veteran has asserted his belief that hypertension is related to active service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension, when the evidence in this case shows no in-service vascular injury or disease or chronic symptoms of hypertension, and the onset of hypertension occurred several years after service separation.  Such a diagnosis and opinion as to a nexus relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension to service is of no probative value and is outweighed by the VA medical opinion.  In consideration of the foregoing, the Board finds that service connection for hypertension is not warranted, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Lower Extremity Neuropathy and Nerve Damage

The Veteran generally contends that the current peripheral neuropathy of the lower extremities and upper extremities was caused by his Persian Gulf service.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding a neurological injury or disease during service or chronic symptoms of peripheral neuropathy during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for peripheral neuropathy of the upper or lower extremities.  On the November 1990 service report of medical history, the Veteran denied then having or having ever had neuritis.  On the April 1991 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had neuritis.  At the April 1991 service separation examination, the neurological system, as well as the upper and lower extremities, was clinically evaluated as normal.  

Because the neurologic system and upper and lower extremities were clinically evaluated at the time of service separation in April 1991 and determined to be normal, and the Veteran was specifically asked if he had neuritis during his service (i.e., November 1990 and April 1991) and denied having any such problems at those times, the Board finds that a neurological injury, neurological disease, and peripheral neuropathy are conditions that would have been noted during active service, if they had occurred during active service; therefore, the lay and medical evidence contemporaneous to service and is likely to reflect accurately the Veteran's physical condition, is of significant probative value, and provides evidence against a finding of neurological injury, neurological disease, or chronic symptoms of peripheral neuropathy during the first period of active service.  See Buczynski at 224; Kahana at 438; see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no neurological system injury or disease, or "chronic" symptoms of peripheral neuropathy during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of peripheral neuropathy of the upper and lower extremities since active service, including to a compensable degree within one year of service separation.  The earliest evidence of peripheral neuropathy began approximately in 2009, approximately 18 years after service separation.  The gap of approximately 18 years between service and the onset of peripheral neuropathy symptoms is one factor, along with other factors in this case such as the absence of in-service neurological injury, disease, or symptoms, that tends to weigh against a finding of continuous symptoms of peripheral neuropathy after the first service separation.  See Buchanan at 1336; see also Maxson at 1333.  As the weight of the evidence demonstrates no "continuous" symptoms of peripheral neuropathy of the upper and lower extremities since active service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of peripheral neuropathy or peripheral neuropathy of the upper and lower extremities manifested to a degree often percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against finding that peripheral neuropathy, which was manifested many years after service, was otherwise caused by or related to service.  After review of the record and interview and examination of the Veteran, the December 2013 VA examiner provided a negative medical opinion on the question of whether it was at least as likely as not that the peripheral neuropathy was related to active service.  In support of the medical opinion, the December 2013 VA examiner explained that the bilateral upper and lower extremity sensory neuropathy was likely multifactorial including vitamin deficiencies, a long history of alcohol overconsumption, and lateral femoral cutaneous nerve entrapment or compression.  

Because the December 2013 VA examiner based the medical opinion on adequate facts and data and supported the opinion with adequate rationale based on an accurate medical history, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  

Although the Veteran has asserted his belief that peripheral neuropathy is related to active service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of peripheral neuropathy, when the evidence in this case shows no in-service neurological injury or disease or chronic symptoms of peripheral neuropathy, and the onset of peripheral neuropathy occurred many years after service separation.  Such a diagnosis and opinion as to a nexus relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the neurological system, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating peripheral neuropathy to service is of no probative value and is outweighed by the VA medical opinion.  In consideration of the foregoing, the Board finds that service connection for peripheral neuropathy of the lower extremities and/or nerve damage is not warranted, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for ED

The Veteran contends that the current ED was due to hypertension or peripheral neuropathy.  This is his sole contention and he has advanced no other theory of entitlement to service connection.  At the Board hearing, the Veteran expressed uncertainty regarding any nexus relationship between ED and service, and specifically stated that he believed that ED developed due to hypertension. 

The evidence of record does not otherwise indicate that the currently diagnosed ED, which was first manifested many years after service separation, is causally or etiologically related to service; therefore, the Board need not address whether service connection is warranted for ED on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.

After review of the lay and medical evidence of record, the evidence weighs against finding that service connection for ED is warranted on a secondary basis.  Significantly, the Veteran is not service connected for hypertension.  For reasons explained above, service connection for hypertension is denied.  Because ED was attributed to the nonservice-connected disability of hypertension and/or neuropathy by the January 2017 VA examiner, the January 2017 VA medical opinion is consistent with the January 2011 medical opinion of a VA medical provider that ED was likely secondary to vascular disease and/or neuropathy, and the Veteran contends only that ED was either caused or worsened by the nonservice-connected hypertension or peripheral neuropathy, the weight of the evidence is against the appeal; therefore, service connection for ED on a secondary basis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection Analysis for CFS and Fibromyalgia

The Veteran contends that he has chronic fatigue syndrome and fibromyalgia as a result of his Persian Gulf service.  He seeks service connection on this basis.

After review of the lay and medical evidence, the Board finds that the weight of the evidence is against a finding of current chronic fatigue syndrome or fibromyalgia.  The service treatment records and post-service treatment records show no diagnosis or treatment for chronic fatigue syndrome or fibromyalgia.  

After review of the record and interview and examination of the Veteran, the December 2013 VA examiner opined that there were no objective findings or pathology on examination or significant history which would support a diagnosis of chronic fatigue syndrome or fibromyalgia.  The December 2013 VA examiner added that the Veteran's symptoms of fatigue and daytime hypersomnolence were attributable to obstructive sleep apnea and multiple chronic medical conditions and the symptoms of muscle weakness of the upper extremity was attributable to musculoskeletal shoulder (i.e., rotator cuff) problems.  

Because the December 2013 VA examiner has medical training and expertise, based the medical opinion on an accurate medical history, and provided adequate rationale for the medical opinion, the Board finds that the December 2013 VA medical opinion is of significant probative value.  There is no other competent medical opinion of record.

In this case, the Veteran, as a lay person, is competent to report experiencing any symptoms that come to him through the senses at any given time, including any observable musculoskeletal symptoms, fatigue, and insomnia; however, he does not have the requisite medical training or expertise to attribute those symptoms to a diagnosis of fibromyalgia or chronic fatigue syndrome.  A diagnosis of fibromyalgia and/or chronic fatigue syndrome is based on clinical findings and knowledge of medical principles that would eliminate various possible etiologies for the musculoskeletal pain and fatigue symptoms; therefore, it is beyond the realm of competence for a lay person (i.e., use of the five senses).  The weight of the evidence demonstrates that the Veteran has never had and does not currently have fibromyalgia or chronic fatigue syndrome.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the weight of the evidence is against finding a current diagnosis of fibromyalgia or CFS, the service connection appeals for CFS and fibromyalgia must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for an Undiagnosed Illness

The Veteran contends that he has an undiagnosed illness manifested as joint pain and weakness, muscle weakness, and fatigue due to his Persian Gulf service.  He seeks service connection for undiagnosed illness on this basis. 

After review of all the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran does not have an undiagnosed illness, to include a qualifying chronic disability, due to his qualifying Persian Gulf service.  All of the reported symptoms that the Veteran believes are manifestations of undiagnosed illness have been attributed to known clinical diagnoses by competent medical professionals.  After review of the record and interview and examination of the Veteran, the December 2013 VA examiner opined that there was no evidence that the claimed conditions were incurred in or caused by service, to include any specific exposures experienced during service in Southwest Asia.  In support of the medical 

opinion, the December 2013 VA examiner explained that the Veteran's fatigue arose from multiple longstanding chronic medical conditions with the primary contributor being sleep apnea but other likely contributors including COPD, aortic stenosis, alcoholic hepatitis, and chronic anemia.  The December 2013 VA examiner also reasoned that weakness in the muscles and joints were multifactorial related to multiple chronic musculoskeletal conditions and to peripheral neuropathy.

In addition, service treatment records are absent of any joint, muscle, or fatigue problems.  At service separation, the spine and musculoskeletal system, lower extremities, and upper extremities were clinically evaluated as normal, and the Veteran specifically denied having fatigue or joint problems or arthritis.  Post-service treatment records show diagnoses of bilateral knee degenerative joint disease, bilateral shoulder arthritis, and facet disease in the lower lumbar spine many years after service.  Service connection is not established for right knee degenerative joint disease, bilateral shoulder arthritis, facet disease in the lumbar spine, or peripheral neuropathy, and the disabilities are not shown to be related to service other than left knee degenerative joint disease and the service-connected psychiatric disability.   
  
The symptom of left knee joint pain and weakness is already contemplated in the assignment of the 10 percent rating under hyphenated Diagnostic Code 5010-5260 for service-connected left knee degenerative joint disease.  Also, the symptoms of fatigue and daytime somnolence, which are part of, and analogous to, chronic sleep impairment, are already contemplated in the assignment of the 30 percent rating for the service-connected psychiatric disability.  See October 2016 rating decision.  

The Board has considered whether the evidence demonstrates an undiagnosed illness or chronic multisymptom illness manifested by joint and muscle pain and weakness and/or fatigue so that the criteria for presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met; however, for the reasons 

stated above, the Board finds that presumptive service connection for undiagnosed illness manifested by joint pain and weakness, muscle weakness, and/or fatigue is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for OSA, including as secondary to the service-connected psychiatric disability, is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the lower extremities or nerve damage, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome), is denied.

Service connection for ED, to include as due to hypertension or peripheral neuropathy, is denied.

Service connection for chronic fatigue syndrome, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome), is denied.

Service connection for fibromyalgia, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome), is denied.

Service connection for undiagnosed illness manifested as joint pain and weakness is denied.

Service connection for undiagnosed illness manifesting as fatigue is denied.

Service connection for undiagnosed illness manifesting as muscle weakness is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


